                     Case 1:20-cr-00016-SPB Document 14 Filed 03/16/20 Page 1 of 4

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                  Page I of · 4   Pages



                                        UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Western District of Pennsylvania


                    United States of America                            )
                                   v.                                   )
                                                                        )       CaseNo.      1:20-cr-16
                 JOHN DOUGLAS ROOT, JR.                                 )
                                                                        )
                              Defendant

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection ofa DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:
                                                                                          Place



      on
                                                                      Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                           Case 1:20-cr-00016-SPB Document 14 Filed 03/16/20 Page 2 of 4

AO 199B (Rev. 12/11) Ad_ditional Conditions of Release                                                                                Page ..2_ of _A__ Pages

                                                    ADDITIONAL CONDITIONS OF RELEASE
       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

        (6)   The defendant is plac~d in the custody of:
              Person or organization
              Address (only if above is an organization)
              City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                    Tel. No. _ _ _ _ _ _ _ _ _ _ _ _ __
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                          Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                               Custodian                                            Date
( X)     (7) The defendant must:
       ( X ) (a) submit to supervision by and report for supervision to the Pretrial Services as directed
                   telephone number        _ _ _ _ _ _ _ , no later than
            ) (b) continue or actively seek employment.
       (    ) ( c) continue or start an education program.
       ( X ) (d) surrender any passport to:       _P_r_e_tr_ia_l_S_e_rv_ic_e_s___________________________
       ( X ) (e) not obtain a passport or other international travel document.
       ( X ) (f) abide by the following restrictions on personal association, residence, or travel: Travel is restricted to the Western District of
                     Pen s lvania
       ( X ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                 including: no contact with minor children e'l.~e.p-t, 6i bli                  'qjs
              ) (h) get medical or psychiatric treatment:

              ) (i) return to custody each _ _ _ __ at ____ o'clock after being released at _ _ _ _ _ o'clock for employment, schooling,
                    or the following purposes:

              ) (i) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                    necessary.
       (      ) (k) not possess a firearm, destructive device, or other weapon.
       ( X    ) (I) not use alcohol (         ) at all ( X ) excessively.
       ( X    ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                    medical practitioner.                              ·
       ( X    ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                    frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                    substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                    substance screening or testing.
                (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                    supervising officer.
       ( X    ) (p) partijl,tpate in one of the following location restriction programs and comply with its requirements as direct~d.
                    ( ✓) (i) Curfew. You are restricted to your residence every day ( ) from                 c!S: of_..
                                                                                                                     o         to 7~0op"1 , or ( / 4 s
                                  directed by the pretrial services office or supervising officer; or
                    (     ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                  substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                  approved in advance by the pretrial services office or supervising officer; or
                          ) (iii) Home Incarceration. You ~e restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                  court appearances or other activities specifically approved by the court.
              ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                    requirements and instructions provided.
                    (     ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                            supervising officer.
        X        (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                     arrests, questioning, or traffic stops. ,                                                           ·
                (s) - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                         Case 1:20-cr-00016-SPB Document 14 Filed 03/16/20 Page 3 of 4
AO I 99C (Rev. 09/08) Advice of Penalties                                                                     Page -~3~- of _ _4~_ Pages

                                            ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                     Defendant's Signature



                                                                                         City and State



                                                Directions to the United States Marshal

( lZ'J )   The defendant is ORDERED released after processing.
(•)        The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
           defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
           produced before the appropriate judge at the time and place specified.


Date: 3/16/2020
                                                      ~ a h'r1-d,.,s,,""ro
                                                                    Richard A. Lanzillo, United States Magistrate Judge
                                                                                     Printed name and title




                     DISTRIBUTION:      COURT    DEFENDANT     PRETRIAL SERVICE     U.S. ATTORNEY             U.S. MARSHAL
   Case 1:20-cr-00016-SPB Document 14 Filed 03/16/20 Page 4 of 4

                                                                   Conditions of Release
                                                                   Page 4


             Option B: Computer and Cell Phone Allowed/Internet Prohibited

I. The defend;mt is permitted to possess and/or use a computer and cell phone, however, is
   prohibited from accessing the Internet through any device. This prohibition includes using any
   Internet Service Provider, bulletin board system or any other public or private computer network
   or service. If the defendant's employment requires the use of a computer and/or access to the
   Internet, the defendant is permitted Internet access for this limited purpose, and the defendant
   shall notify the employer of the nature of his or her conviction (charge). The probation/pretrial
   services officer shall confirm the defendant's compliance with this notification requirement.

2. The defendant shall consent to the installation of any hardware/software to monitor the
   defendant's computer(s) and other electronic communication or data storage devices or to prevent
   access to the Internet. The defendant shall pay the monitoring costs as directed by the
   probation/pretrial services officer. The defendant shall consent to periodic inspection of any such
   computer(s) or other electronic devices, including cell phones, to confirm adherence to this
   condition. Furthermore, the defendant shall consent to the seizure and removal of hardware and
   data storage media for further analysis by the probation/pretrial services officer, based upon
   reasonable suspicion of a violation of the conditions imposed in this case, or based upon
   reasonable suspicion of unlawful conduct by the defendant. The defendant's failure to submit to
   the monitoring and/or search of computers and other electronic communication or data storage
   devices used by the defendant may be grounds for revocation.

3. The defendant shall provide the U.S. Probation Office with accurate information about his/her
   entire computer system (hardware/software) and other electronic communication or data storage
   devices or media to include all passwords. The defendant also shall abide by the provisions of the
   Computer Restrictions and Monitoring Program approved by the Court.
